
	

113 S116 IS: Garrett Lee Smith Memorial Act Reauthorization of 2013
U.S. Senate
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 116
		IN THE SENATE OF THE UNITED STATES
		
			January 23
			 (legislative day, January 3), 2013
			Mr. Reed (for himself,
			 Ms. Murkowski, Mr. Durbin, Ms.
			 Collins, Mr. Udall of New
			 Mexico, Mrs. Murray,
			 Mr. Lautenberg, Mr. Blumenthal, Mr.
			 Coons, Ms. Klobuchar,
			 Ms. Stabenow, and
			 Mr. Begich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To revise and extend provisions under the Garrett Lee
		  Smith Memorial Act.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Garrett Lee Smith Memorial Act
			 Reauthorization of 2013.
		2.Suicide
			 prevention technical assistance center
			(a)RepealSection 520C of the Public Health Service
			 Act (42 U.S.C. 290bb–34) is repealed.
			(b)Suicide
			 prevention technical assistance centerTitle V of the Public Health Service Act
			 (42 U.S.C. 290aa et seq.) (as amended by subsection (a)) is amended by
			 inserting after section 520B the following:
				
					520C.Suicide
				prevention technical assistance center
						(a)Program
				authorizedThe Secretary, acting through the Administrator of the
				Substance Abuse and Mental Health Services Administration, shall establish a
				research, training, and technical assistance resource center to provide
				appropriate information, training, and technical assistance to States,
				political subdivisions of States, federally recognized Indian tribes, tribal
				organizations, institutions of higher education, public organizations, or
				private nonprofit organizations concerning the prevention of suicide among all
				ages, particularly among groups that are at high risk for suicide.
						(b)Responsibilities
				of the centerThe center established under subsection (a)
				shall—
							(1)assist in the
				development or continuation of statewide and tribal suicide early intervention
				and prevention strategies for all ages, particularly among groups that are at
				high risk for suicide;
							(2)ensure the
				surveillance of suicide early intervention and prevention strategies for all
				ages, particularly among groups that are at high risk for suicide;
							(3)study the costs
				and effectiveness of statewide and tribal suicide early intervention and
				prevention strategies in order to provide information concerning relevant
				issues of importance to State, tribal, and national policymakers;
							(4)further identify
				and understand causes and associated risk factors for suicide for all ages,
				particularly among groups that are at high risk for suicide;
							(5)analyze the
				efficacy of new and existing suicide early intervention and prevention
				techniques and technology for all ages, particularly among groups that are at
				high risk for suicide;
							(6)ensure the
				surveillance of suicidal behaviors and nonfatal suicidal attempts;
							(7)study the
				effectiveness of State-sponsored statewide and tribal suicide early
				intervention and prevention strategies for all ages particularly among groups
				that are at high risk for suicide on the overall wellness and health promotion
				strategies related to suicide attempts;
							(8)promote the
				sharing of data regarding suicide with Federal agencies involved with suicide
				early intervention and prevention, and State-sponsored statewide and tribal
				suicide early intervention and prevention strategies for the purpose of
				identifying previously unknown mental health causes and associated risk factors
				for suicide among all ages particularly among groups that are at high risk for
				suicide;
							(9)evaluate and
				disseminate outcomes and best practices of mental health and substance use
				disorder services at institutions of higher education; and
							(10)conduct other
				activities determined appropriate by the Secretary.
							(c)Authorization
				of appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated $5,000,000 for each of the fiscal years
				2014 through
				2018.
						.
			3.Youth suicide
			 intervention and prevention strategiesSection 520E of the Public Health Service
			 Act (42 U.S.C. 290bb–36) is amended to read as follows:
			
				520E.Youth suicide
				early intervention and prevention strategies
					(a)In
				generalThe Secretary, acting through the Administrator of the
				Substance Abuse and Mental Health Services Administration, shall award grants
				or cooperative agreements to eligible entities to—
						(1)develop and
				implement State-sponsored statewide or tribal youth suicide early intervention
				and prevention strategies in schools, educational institutions, juvenile
				justice systems, substance use disorder programs, mental health programs,
				foster care systems, and other child and youth support organizations;
						(2)support public
				organizations and private nonprofit organizations actively involved in
				State-sponsored statewide or tribal youth suicide early intervention and
				prevention strategies and in the development and continuation of
				State-sponsored statewide youth suicide early intervention and prevention
				strategies;
						(3)provide grants to
				institutions of higher education to coordinate the implementation of
				State-sponsored statewide or tribal youth suicide early intervention and
				prevention strategies;
						(4)collect and
				analyze data on State-sponsored statewide or tribal youth suicide early
				intervention and prevention services that can be used to monitor the
				effectiveness of such services and for research, technical assistance, and
				policy development; and
						(5)assist eligible
				entities, through State-sponsored statewide or tribal youth suicide early
				intervention and prevention strategies, in achieving targets for youth suicide
				reductions under title V of the Social Security
				Act.
						(b)Eligible
				entity
						(1)DefinitionIn
				this section, the term eligible entity means—
							(A)a State;
							(B)a public
				organization or private nonprofit organization designated by a State to develop
				or direct the State-sponsored statewide youth suicide early intervention and
				prevention strategy; or
							(C)a federally
				recognized Indian tribe or tribal organization (as defined in the
				Indian Self-Determination and Education
				Assistance Act) or an urban Indian organization (as defined in the
				Indian Health Care Improvement Act)
				that is actively involved in the development and continuation of a tribal youth
				suicide early intervention and prevention strategy.
							(2)LimitationIn
				carrying out this section, the Secretary shall ensure that a State does not
				receive more than one grant or cooperative agreement under this section at any
				one time. For purposes of the preceding sentence, a State shall be considered
				to have received a grant or cooperative agreement if the eligible entity
				involved is the State or an entity designated by the State under paragraph
				(1)(B). Nothing in this paragraph shall be constructed to apply to entities
				described in paragraph (1)(C).
						(c)PreferenceIn
				providing assistance under a grant or cooperative agreement under this section,
				an eligible entity shall give preference to public organizations, private
				nonprofit organizations, political subdivisions, institutions of higher
				education, and tribal organizations actively involved with the State-sponsored
				statewide or tribal youth suicide early intervention and prevention strategy
				that—
						(1)provide early
				intervention and assessment services, including screening programs, to youth
				who are at risk for mental or emotional disorders that may lead to a suicide
				attempt, and that are integrated with school systems, educational institutions,
				juvenile justice systems, substance use disorder programs, mental health
				programs, foster care systems, and other child and youth support
				organizations;
						(2)demonstrate
				collaboration among early intervention and prevention services or certify that
				entities will engage in future collaboration;
						(3)employ or include
				in their applications a commitment to evaluate youth suicide early intervention
				and prevention practices and strategies adapted to the local community;
						(4)provide timely
				referrals for appropriate community-based mental health care and treatment of
				youth who are at risk for suicide in child-serving settings and
				agencies;
						(5)provide immediate
				support and information resources to families of youth who are at risk for
				suicide;
						(6)offer access to
				services and care to youth with diverse linguistic and cultural
				backgrounds;
						(7)offer appropriate
				postsuicide intervention services, care, and information to families, friends,
				schools, educational institutions, juvenile justice systems, substance use
				disorder programs, mental health programs, foster care systems, and other child
				and youth support organizations of youth who recently completed suicide;
						(8)offer continuous
				and up-to-date information and awareness campaigns that target parents, family
				members, child care professionals, community care providers, and the general
				public and highlight the risk factors associated with youth suicide and the
				life-saving help and care available from early intervention and prevention
				services;
						(9)ensure that
				information and awareness campaigns on youth suicide risk factors, and early
				intervention and prevention services, use effective communication mechanisms
				that are targeted to and reach youth, families, schools, educational
				institutions, and youth organizations;
						(10)provide a timely
				response system to ensure that child-serving professionals and providers are
				properly trained in youth suicide early intervention and prevention strategies
				and that child-serving professionals and providers involved in early
				intervention and prevention services are properly trained in effectively
				identifying youth who are at risk for suicide;
						(11)provide
				continuous training activities for child care professionals and community care
				providers on the latest youth suicide early intervention and prevention
				services practices and strategies;
						(12)conduct annual
				self-evaluations of outcomes and activities, including consulting with
				interested families and advocacy organizations;
						(13)provide services
				in areas or regions with rates of youth suicide that exceed the national
				average as determined by the Centers for Disease Control and Prevention;
				and
						(14)obtain informed
				written consent from a parent or legal guardian of an at-risk child before
				involving the child in a youth suicide early intervention and prevention
				program.
						(d)Requirement for
				direct servicesNot less than 85 percent of grant funds received
				under this section shall be used to provide direct services, of which not less
				than 5 percent shall be used for activities authorized under subsection
				(a)(3).
					(e)Consultation
				and policy development
						(1)In
				generalIn carrying out this section, the Secretary shall
				collaborate with relevant Federal agencies and suicide working groups
				responsible for early intervention and prevention services relating to youth
				suicide.
						(2)ConsultationIn
				carrying out this section, the Secretary shall consult with—
							(A)State and local
				agencies, including agencies responsible for early intervention and prevention
				services under title XIX of the Social Security
				Act, the State Children's Health Insurance Program under title XXI
				of the Social Security Act, and
				programs funded by grants under title V of the Social Security Act;
							(B)local and
				national organizations that serve youth at risk for suicide and their
				families;
							(C)relevant national
				medical and other health and education specialty organizations;
							(D)youth who are at
				risk for suicide, who have survived suicide attempts, or who are currently
				receiving care from early intervention services;
							(E)families and
				friends of youth who are at risk for suicide, who have survived suicide
				attempts, who are currently receiving care from early intervention and
				prevention services, or who have completed suicide;
							(F)qualified
				professionals who possess the specialized knowledge, skills, experience, and
				relevant attributes needed to serve youth at risk for suicide and their
				families; and
							(G)third-party
				payers, managed care organizations, and related commercial industries.
							(3)Policy
				developmentIn carrying out this section, the Secretary
				shall—
							(A)coordinate and
				collaborate on policy development at the Federal level with the relevant
				Department of Health and Human Services agencies and suicide working groups;
				and
							(B)consult on policy
				development at the Federal level with the private sector, including consumer,
				medical, suicide prevention advocacy groups, and other health and education
				professional-based organizations, with respect to State-sponsored statewide or
				tribal youth suicide early intervention and prevention strategies.
							(f)Rule of
				construction; religious and moral accommodationNothing in this
				section shall be construed to require suicide assessment, early intervention,
				or treatment services for youth whose parents or legal guardians object based
				on the parents' or legal guardians' religious beliefs or moral
				objections.
					(g)Evaluations and
				report
						(1)Evaluations by
				eligible entitiesNot later than 18 months after receiving a
				grant or cooperative agreement under this section, an eligible entity shall
				submit to the Secretary the results of an evaluation to be conducted by the
				entity concerning the effectiveness of the activities carried out under the
				grant or agreement.
						(2)ReportNot
				later than 2 years after the date of enactment of this section, the Secretary
				shall submit to the appropriate committees of Congress a report concerning the
				results of—
							(A)the evaluations
				conducted under paragraph (1); and
							(B)an evaluation
				conducted by the Secretary to analyze the effectiveness and efficacy of the
				activities conducted with grants, collaborations, and consultations under this
				section.
							(h)Rule of
				construction; student medicationNothing in this section shall be
				construed to allow school personnel to require that a student obtain any
				medication as a condition of attending school or receiving services.
					(i)ProhibitionFunds
				appropriated to carry out this section, section 527, or section 529 shall not
				be used to pay for or refer for abortion.
					(j)Parental
				consentStates and entities receiving funding under this section
				shall obtain prior written, informed consent from the child's parent or legal
				guardian for assessment services, school-sponsored programs, and treatment
				involving medication related to youth suicide conducted in elementary and
				secondary schools. The requirement of the preceding sentence does not apply in
				the following cases:
						(1)In an emergency,
				where it is necessary to protect the immediate health and safety of the student
				or other students.
						(2)Other instances,
				as defined by the State, where parental consent cannot reasonably be
				obtained.
						(k)Relation to
				education provisionsNothing in this section shall be construed
				to supersede section 444 of the General Education Provisions Act, including the
				requirement of prior parental consent for the disclosure of any education
				records. Nothing in this section shall be construed to modify or affect
				parental notification requirements for programs authorized under the
				Elementary and Secondary Education Act of
				1965 (as amended by the No Child Left Behind Act of 2001; Public Law
				107–110).
					(l)DefinitionsIn
				this section:
						(1)Early
				interventionThe term early intervention means a
				strategy or approach that is intended to prevent an outcome or to alter the
				course of an existing condition.
						(2)Educational
				institution; institution of higher education; schoolThe
				term—
							(A)educational
				institution means a school or institution of higher education;
							(B)institution
				of higher education has the meaning given such term in section 101 of
				the Higher Education Act of 1965;
				and
							(C)school
				means an elementary or secondary school (as such terms are defined in section
				9101 of the Elementary and Secondary Education
				Act of 1965).
							(3)PreventionThe
				term prevention means a strategy or approach that reduces the
				likelihood or risk of onset, or delays the onset, of adverse health problems
				that have been known to lead to suicide.
						(4)YouthThe
				term youth means individuals who are between 10 and 24 years of
				age.
						(m)Authorization
				of appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated $32,000,000 for each of the fiscal
				years 2014 through
				2018.
					.
		4.Mental health
			 and substance use disorders services and outreach on campusSection 520E–2 of the Public Health Service
			 Act (42 U.S.C. 290bb–36b) is amended to read as follows:
			
				520E–2.Mental
				health and substance use disorders services on campus
					(a)In
				generalThe Secretary, acting through the Director of the Center
				for Mental Health Services and in consultation with the Secretary of Education,
				shall award grants on a competitive basis to institutions of higher education
				to enhance services for students with mental health or substance use disorders
				and to develop best practices for the delivery of such services.
					(b)Uses of
				fundsAmounts received under a grant under this section shall be
				used for 1 or more of the following activities:
						(1)The provision of
				mental health and substance use disorder services to students, including
				prevention, promotion of mental health, voluntary screening, early
				intervention, voluntary assessment, treatment, and management of mental health
				and substance abuse disorder issues.
						(2)The provision of
				outreach services to notify students about the existence of mental health and
				substance use disorder services.
						(3)Educating
				students, families, faculty, staff, and communities to increase awareness of
				mental health and substance use disorders.
						(4)The employment of
				appropriately trained staff, including administrative staff.
						(5)The provision of
				training to students, faculty, and staff to respond effectively to students
				with mental health and substance use disorders.
						(6)The creation of a
				networking infrastructure to link colleges and universities with providers who
				can treat mental health and substance use disorders.
						(7)Developing,
				supporting, evaluating, and disseminating evidence-based and emerging best
				practices.
						(c)Implementation
				of activities using grant fundsAn institution of higher
				education that receives a grant under this section may carry out activities
				under the grant through—
						(1)college
				counseling centers;
						(2)college and
				university psychological service centers;
						(3)mental health
				centers;
						(4)psychology
				training clinics;
						(5)institution of
				higher education supported, evidence-based, mental health and substance use
				disorder programs; or
						(6)any other entity
				that provides mental health and substance use disorder services at an
				institution of higher education.
						(d)ApplicationTo
				be eligible to receive a grant under this section, an institution of higher
				education shall prepare and submit to the Secretary an application at such time
				and in such manner as the Secretary may require. At a minimum, such application
				shall include the following:
						(1)A description of
				identified mental health and substance use disorder needs of students at the
				institution of higher education.
						(2)A description of
				Federal, State, local, private, and institutional resources currently available
				to address the needs described in paragraph (1) at the institution of higher
				education.
						(3)A description of
				the outreach strategies of the institution of higher education for promoting
				access to services, including a proposed plan for reaching those students most
				in need of mental health services.
						(4)A plan, when
				applicable, to meet the specific mental health and substance use disorder needs
				of veterans attending institutions of higher education.
						(5)A plan to seek
				input from community mental health providers, when available, community groups
				and other public and private entities in carrying out the program under the
				grant.
						(6)A plan to
				evaluate program outcomes, including a description of the proposed use of
				funds, the program objectives, and how the objectives will be met.
						(7)An assurance that
				the institution will submit a report to the Secretary each fiscal year
				concerning the activities carried out with the grant and the results achieved
				through those activities.
						(e)Special
				considerationsIn awarding grants under this section, the
				Secretary shall give special consideration to applications that describe
				programs to be carried out under the grant that—
						(1)demonstrate the
				greatest need for new or additional mental and substance use disorder services,
				in part by providing information on current ratios of students to mental health
				and substance use disorder health professionals; and
						(2)demonstrate the
				greatest potential for replication.
						(f)Requirement of
				matching funds
						(1)In
				generalThe Secretary may make a grant under this section to an
				institution of higher education only if the institution agrees to make
				available (directly or through donations from public or private entities)
				non-Federal contributions in an amount that is not less than $1 for each $1 of
				Federal funds provided under the grant, toward the costs of activities carried
				out with the grant (as described in subsection (b)) and other activities by the
				institution to reduce student mental health and substance use disorders.
						(2)Determination
				of amount contributedNon-Federal contributions required under
				paragraph (1) may be in cash or in kind. Amounts provided by the Federal
				Government, or services assisted or subsidized to any significant extent by the
				Federal Government, may not be included in determining the amount of such
				non-Federal contributions.
						(3)WaiverThe
				Secretary may waive the application of paragraph (1) with respect to an
				institution of higher education if the Secretary determines that extraordinary
				need at the institution justifies the waiver.
						(g)ReportsFor
				each fiscal year that grants are awarded under this section, the Secretary
				shall conduct a study on the results of the grants and submit to the Congress a
				report on such results that includes the following:
						(1)An evaluation of
				the grant program outcomes, including a summary of activities carried out with
				the grant and the results achieved through those activities.
						(2)Recommendations
				on how to improve access to mental health and substance use disorder services
				at institutions of higher education, including efforts to reduce the incidence
				of suicide and substance use disorders.
						(h)DefinitionsIn
				this section, the term institution of higher education has the
				meaning given such term in section 101 of the Higher Education Act of
				1965.
					(i)Authorization
				of appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated $7,000,000 for each of the fiscal years
				2014 through
				2018.
					.
		
